COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  TEXAS DEPARTMENT OF AGING                       §
  AND DISABILITY SERVICES,                                       No. 08-19-00095-CV
                                                  §
                                 Appellant,                         Appeal from the
                                                  §
  v.                                                              327th District Court
                                                  §
  MICHAEL LAGUNAS,                                             of El Paso County, Texas
                                                  §
                                 Appellee.                      (TC# 2014-DCV-2261)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s judgment and render judgment dismissing

Appellee’s claims for lack of jurisdiction.

       We further order that Appellant recover from Appellee all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF DECEMBER, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.